                                                                             JS-6
1

2

3

4

5

6

7

8                                 UNITED STATES DISTRICT COURT
9                               CENTRAL DISTRICT OF CALIFORNIA
10                                     WESTERN DIVISION
11

12   KATHLEEN M. P.,                         )   No. CV 18-10213-SJO (PLA)
                                             )
13                       Plaintiff,          )   JUDGMENT OF REMAND
                                             )
14                  v.                       )
                                             )
15   ANDREW M. SAUL, COMMISSIONER            )
     OF SOCIAL SECURITY                      )
16   ADMINISTRATION,                         )
                                             )
17                       Defendant.          )
                                             )
18

19         The Court having approved the parties’ Stipulation to Voluntary Remand Pursuant to
20   Sentence 4 of 42 U.S.C. § 405(g) and to Entry of Judgment (“Stipulation of Remand”) lodged
21   concurrent with the lodging of the within Judgment of Remand,
22   /
23   /
24   /
25   /
26   /
27   /
28
1          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the above-captioned action
2    is remanded to the Commissioner of Social Security for further proceedings consistent with the
3    Stipulation of Remand.
4

5    IT IS SO RECOMMENDED:
6

7    DATED: January 23, 2020
                                                         HON. PAUL L. ABRAMS
8                                                   UNITED STATES MAGISTRATE JUDGE
9
     IT IS SO ORDERED:
10

11   DATED: January 30, 2020                    ________________________________________
                                                       HONORABLE S. JAMES OTERO
12                                                SENIOR UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   2
